Citation Nr: 0632241	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg fracture.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for conjunctivitis of 
the right eye.  

5.  Entitlement to service connection for a heart disability.  

6.  Entitlement to service connection for a skin disability 
from shaving.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to May 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has residuals of a right leg fracture.  

2.  There is no competent evidence of record showing that the 
veteran has a current right knee disability.  

3.  There is no competent evidence of record showing that the 
veteran has a current right ankle disability.  

4.  There is no competent evidence of record showing that the 
veteran currently has conjunctivitis of the right eye.  

5.  There is no competent evidence of record showing that the 
veteran has a current heart disability.  

6.  There is no competent evidence of record showing that the 
veteran has a current skin disability from shaving.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right leg fracture have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for conjunctivitis of 
the right eye have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

6.  The criteria for service connection for a skin disability 
from shaving have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in May 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional VCAA letter was sent to the 
veteran in March 2006 providing notice as to the assignment 
of disability ratings and effective dates.  

Although notice with regard to assignment of disability 
ratings and effective dates did not precede the initial 
adjudication, no prejudice to the veteran can result in this 
case.  As the Board is denying the claims for service 
connection any questions as to the effective dates and 
disability ratings to be assigned are rendered moot.

Only incomplete service medical records are associated with 
the claims file.  The RO has made reasonable efforts to 
obtain the veteran's service medical records, including 
requests to the National Personnel Records Center (NPRC), the 
National Archives, Fort Benjamin, the Army Reserve Personnel 
Command (AR-PERSCOM), and the U.S. Military Academy.  No post 
service medical records or other evidence have been submitted 
by the veteran and the veteran has not requested assistance 
from VA in obtaining any other records.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
asserting, or even showing a disease or injury during service 
is not enough to necessitate a medical examination.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, and evidence 
that the claimed disabilities or symptoms may be associated 
with service.  38 U.S.C.A. § 5103A; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  In this case, no objective 
evidence of record indicates that the veteran currently 
suffers from any of the claimed disabilities or that any of 
his claimed disabilities are associated with service.  VA 
thus declines to provide medical examinations in this case.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A.  § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes heart disease.  38 C.F.R.  § 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Despite reasonable efforts, the RO has been unable to obtain 
all of the veteran's service medical records.  In cases such 
as these, where some of the veteran's service medical records 
are presumed lost or destroyed, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the 
veteran's claims is undertaken with this duty in mind.  

The record is absent for any objective evidence of complaint, 
diagnosis, or medical treatment for any of the veteran's 
claimed disabilities since separation from service in May 
2002.  Indeed, the only evidence that the veteran has ever 
had any of the claimed conditions is treatment for 
conjunctivitis due to contact lens overuse from May to July 
2000 and a single undated entry of PFB (pseudofolliculitis 
barbae) during service.  As such, the evidence only shows 
that the veteran had conjunctivitis and PFB in the past, not 
that he has any current disability.

The Board acknowledges the veteran's statements, in his 
November 2003 substantive appeal, that he incurred the 
claimed disabilities during service and that he currently has 
those same disabilities.  However, the veteran, as a 
layperson, is not competent to give a medical opinion on the 
nature or etiology of a condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Because there is no post service medical evidence documenting 
any complications, treatment, or any continuing residuals for 
any of the claimed disorders, the Board must conclude the 
veteran currently does not have any of the claimed 
disabilities.  As discussed above, entitlement to service 
connection for disease or injury is limited to cases in which 
in-service events have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), service connection must be denied.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for service connection.  
Should competent evidence of current disabilities and a nexus 
to service arise in the future, the veteran has the option of 
presenting new and material evidence to reopen his claims.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for residuals of a right 
leg fracture is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to service connection for conjunctivitis of the 
right eye is denied.  

Entitlement to service connection for a heart disability is 
denied.  

Entitlement to service connection for a skin disability from 
shaving is denied.  




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


